Citation Nr: 1600679	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from March 1978 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision of record relates specifically to unestablished facts necessary to substantiate the underlying claim for service connection for an acquired psychiatric disability.  


CONCLUSION OF LAW

New and material having been received, the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.




Analysis

The Veteran was initially denied service connection for a psychiatric disability in February 1993.  This adverse determination was appealed to the Board, who denied the claim in November 1998.  The basis of the decision was that the evidence did not demonstrate, at that time, that in-service psychiatric symptoms were related to current psychiatric problems.  The Veteran did not appeal this determination to the U.S. Court of Appeals for Veterans Claims (Court), and thus, it is final.  He has, on previous occasions, attempted to reopen his claim.  The most recent decision prior to the current claim was issued in December 2004.  At that time, it was determined that new and material evidence did not exist to warrant reopening.  Again, the decision was unappealed, and it is final.  

Essentially, the Veteran comes forth with a current claim alleging that new and material evidence does exist so as to warrant reopening.  The Board agrees with this contention.  

Indeed, the Veteran submitted two "buddy statements," dated in 2008, in which other former Air Force personnel, who knew him at the time of service, described the Veteran having erratic mood swings on active duty.  One former Airman described the Veteran as randomly screaming in the mess hall and that this isolated him from fellow servicemen.  Additionally, a December 2008 letter from a psychiatric resident at the VA Medical Center (VAMC) in Salem, Virginia stated that "if a depressive episode was present" during the Veteran's active service, that it likely represented the earliest manifestations of his current illness.  Unfortunately, the clinician did not make any conclusion as to if, indeed, the Veteran did experience such a depressive symptom in service, and thus, it is not unequivocal in its support of the Veteran's contentions.  

Nonetheless, the buddy statements do lend support to the claim with respect to describing the actual state of the Veteran's behavior during active duty, and the psychiatric resident's opinion, at the very least, raises the possibility that in-service behavioral symptomatology could be related to current psychiatric illness.  In that sense, the evidence relates to an unestablished fact necessary to substantiate the underlying claim for service connection.  Also, this evidence was not of record at the time of the last, final denial of record.  The evidence, accordingly, is new and material, and the claim is reopened.   See 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran has been variously diagnosed with depressive disorder, schizoaffective disorder, and bipolar disorder over the course of several years.  

Service treatment records, dated in 1979, document that individual therapy was prescribed and provided during active military service.  As noted, the Veteran has submitted two buddy statements which describe abnormal and/or peculiar behavior during active duty.  Particularly, as more recent VA clinical records contain diagnoses of bipolar disorder, the description of the Veteran becoming irate during mundane activities such as dining in the mess hall, and of various "mood swings" being present which isolated the Veteran from his fellow servicemen, do lend credence to the allegations put forth with respect to the Veteran's contentions.  

As noted in the decision above, the Veteran's treating psychiatric resident noted that the Veteran, if he displayed depressive symptomatology in service, would likely have had his current bipolar disorder since his active duty time.  This, in addition to the service treatment records and lay statements, while not conclusively linking current bipolar or other acquired psychiatric conditions to service, does, at least potentially, suggest that such a relationship is possible.  As this is the case, the duty to afford a VA examination addressing the nature and etiology of current bipolar disorder (or any other form of psychiatric disability) is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   No such examination has yet been afforded, and thus, the case must be remanded so that such an action can occur.  

It is noted that the Veteran has had regular and consistent VA mental health care (both in psychiatric and social work settings), from approximately 2000 to the present.  The VA clinical records currently in the claims file are only current to 2009, and it is likely that additional treatment records are present but have not yet been associated with the claims file.  As records held in federal custody are deemed to be constructively part of the claims file, it is asked that VA clinical records, from 2009 to the present, be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA clinical records for the Veteran from 2009 to the present.  Should no records be present after an exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of obtaining an opinion as to the nature and etiology of any current acquired psychiatric disability.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric pathology, to include bipolar disorder, schizoaffective disorder, and/or depression, had causal origins in active duty.  The examiner must specifically consider the Veteran's testimony as well as the lay statements submitted by the Veteran's fellow Airmen which documented erratic mood swings and observed strange behavior at the time of active service.  Further, the psychiatric resident's December 2008 statement regarding linkage between depressive symptoms in service, if substantiated, and current bipolar disorder, should specifically be addressed.  All conclusions should be accompanied by rationales in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


